Filed 8/17/21 In re Trinity W. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



In re TRINITY W. et al., Persons
Coming Under the Juvenile Court
Law.
                                                                D078630
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,                                                         (Super. Ct. No. J520586A-C)

         Plaintiff and Respondent,

         v.

MICHELLE G. et al.,

         Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Rohanee Zapanta, Judge. Reversed with instructions.

         Richard L. Knight, under appointment by the Court of Appeal, for
Defendant and Appellant Michelle G.
         Jill Smith, under appointment by the Court of Appeal, for Michael G.
         Office of the County Counsel, Caitlin E. Rae, Chief Deputy County
Counsel and Lisa M. Maldonado, Deputy County Counsel, for Respondent.
      Michelle G. (mother) and Michael G. (father) are the parents of Michael
Jr., who was born in 2015. Mother and father (sometimes collectively, the
parents) separately appeal the juvenile court’s jurisdictional finding that

Michael Jr. is a person described by Welfare and Institutions Code1 section
300, subdivision (b)(1) (300(b)(1)) due to domestic violence between them.
Mother separately appeals the court’s finding that her twins, Tristan W. and

Trinity W.2 —who were born in 2012 and are the half-siblings of Michael Jr.
(sometimes collectively, the children)— are also dependents of the court
pursuant to section 300(b)(1). Mother and father contend that there is
insufficient evidence to support the court’s finding that the children were, at
the time of the contested jurisdiction/disposition hearing, at “substantial risk”
of suffering “serious physical harm or illness” as a result of the parents’ past
or current domestic violence.
      As we explain, we agree with the parents that there is not substantial
evidence to support a finding that the children were at “substantial risk” of
suffering “serious physical harm or illness” at the time of the contested
hearing. (§ 300(b)(1).) We therefore reverse the court’s jurisdictional order
and remand with instructions to dismiss the section 300(b)(1) petitions filed
by respondent San Diego County Health and Human Services Agency (the
Agency).
              FACTUAL AND PROCEDURAL BACKGROUND
      Section 300 Petitions
      On November 20, 2020, the Agency filed a section 300 petition for each
of the children alleging the following:

1     All further statutory references are to the Welfare and Institutions
Code.

2     Tristan and Trinity’s biological father, Erick W., is deceased.
                                          2
               “FAILURE TO PROTECT — [Section] 300(b)[(1)]
      “CHILD EXPOSED TO VIOLENT CONFRONTATIONS . . . .
      “The child has suffered or there is a substantial risk that the child will
suffer, serious physical harm or illness[] as a result of the failure or inability
of his or her parent . . . to supervise or protect the child adequately.
      “COUNT 01: On or about October 20, 2020 the child was exposed to a
violent confrontation in the family home between the mother and [father]
involving the use of physical force in that the mother and [father] yelled and
screamed at one another, and the [father] pushed the mother onto the bed
and pinned her arms behind her, causing her fingernail to break and bleed.
The minor TRINITY came out to ask the mother and [father] what they were
doing and the children were all crying when law enforcement responded and
arrested the [father], who bailed out and returned to the family home. The
mother and [father] have a history of domestic violence in the presence of the
children, including incidents where the [father] has threatened to kill the
mother and has prevented her from leaving the room, and the children report
frequent arguing in the home. The mother has filed restraining orders
against the [father] previously, but they have continued to reside together,
and the mother and [father] have violated two Safety Plans, which places the
child at substantial risk of serious physical harm.”
      November 23, 2020 Detention Report
      The detention report summarized the October 20 incident between the
parents. The report noted that the parents engaged in a “verbal and physical
altercation” in the early morning hours of October 20. During the incident,
father allegedly pushed mother onto the bed. Father reportedly next grabbed
mother’s arms from underneath her, resulting in one of her fingernails being
broken, and then pushed her from behind. The children were asleep in the


                                         3
family home at the time. Although they awakened and heard the parents
arguing, they did not witness any physical altercation between them.
      Mother called 911. When deputies arrived, they found the children on
the couch, crying and afraid. As noted in the petitions, father was arrested
for felony domestic violence and within hours, made bail and returned home.
The following day, the Agency received a referral regarding the family.
      An Agency social worker separately interviewed mother and father on
October 30 and determined that the family would benefit from a safety plan.
The October 30 safety plan, which expired by its own terms on November 6,
2020, provided that the parents would reside separately and have physical
contact only for exchanges of the children; that father would come to the
family home and care for the children Monday through Friday from 7:30 a.m.
to 3:30 p.m.; that mother would leave the home when father was present; and
that the parents would not engage in any further “verbal or physical
altercations” in the presence of the children.
      The detention report stated that the parents did not follow all of the
requirements of the October 30 safety plan, leading to the creation of a
second plan on November 6, 2020, in which mother agreed to have physical
contact with father only for “child exchanges.” According to the detention
report, the parents also did not follow all of the requirements of this second
plan; the maternal aunt called an Agency social worker on November 9 and
stated that one of the children had reported that mother and father were
arguing in the family home.
      The parents also created their own safety plan, without Agency
assistance. According to the detention report, the parents failed to follow
their own plan. The detention report nonetheless concluded that since the
November 9 “incident” when the parents had allegedly argued, they “seemed


                                       4
to be able to have peaceful contact with one another for the exchange of the
children, as there have been no further altercations stated.”
      The detention report noted that after the October 20 incident, mother
voluntarily enrolled herself and the children in counseling, and obtained a
temporary restraining order against father, which was served on him on
November 19. The Agency expressed concern that mother took these steps
only to “appease” the Agency because, prior to the Agency’s involvement, the
parents allegedly “had taken no steps to address their conflict.”
      The Agency noted that mother stated that the restraining order was
necessary because she did not want the children around father’s ex-wife,
Juda G., whom mother did not trust. The Agency reported that mother had a
history of not following through with “protective actions”; on three occasions
in the past year, she had sought a restraining order against father but
allegedly had failed to serve him.
      In connection with domestic violence, the detention report noted that
father “has been verbally and emotionally abusive towards [mother]
throughout their marriage (5 years), but this is the first time it has become
physical, signifying an escalation in domestic violence. The mother stated
that, historically, the father has: threatened to kill her if she tries to deny
him access to the children; grabbed her arm and told her that it ‘only takes
11 pounds of pressure to strangle someone’ (April 2020); told her ‘this would
be a good place to bury a body’; prevented her from leaving rooms, and
punched holes in the wall while in her presence. When asked if she believes
the father would follow through on his threats, the mother stated she feared
the father is capable of it if he’s ‘pushed far enough.’ ”
      Mother expressed that she also had experienced domestic violence in
her two previous marriages and had endured physical abuse from her own


                                         5
father. The detention report thus concluded that mother “is a victim to a
cycle of abuse. The mother stated that she filed for multiple protective orders
against her first husband and fled the relationship by taking her children
and going to a shelter.”
      The detention report noted that mother had five children from her first
marriage to Cyrus C. Three of these children were adults. An Agency social
worker interviewed mother’s adult children and Cyrus. Those interviews
were summarized in the detention report.
      The children’s half-sister Kattline C. reported that mother “has
struggled with mental health issues for ‘many years’ ”; that mother had
attempted suicide two or three times in the past; and that, although mother
was capable of taking care of the children’s “physical needs, such as food and
clothing,” she was incapable of meeting the children’s emotional needs,
describing mother as “ ‘not very present mentally.’ ”
      Kattline disclosed that mother was verbally abusive toward her and
her siblings when they were young. Kattline also disclosed that mother
“ ‘blows things out of proportion and has made false accusations in the past.’
When [an Agency social worker] asked for examples of this, Kattline stated
her mother made a false accusation against her father, Cyrus C., claiming
that Cyrus raped her. Kattline stated that a judge found this to be false.”
      Kattline stated that neither she nor her siblings had much, if any,
current communication with mother. Kattline also stated that mother “ ‘isn’t
a bad mom,’ but has never really been present for any of her children,”
adding that, “[step-father] Michael is a good father and husband.” The
detention reported noted that Kattline had “no concerns for Michael’s
parenting ability . . . as she believes Michael ‘would never hurt [her] mom.’ ”




                                       6
       The Agency social worker also interviewed Alexis, the oldest child of
mother and Cyrus. When asked whether she knew why the Agency was
contacting her, Alexis stated, “ ‘Because she [i.e., mother] is pulling some
stunt.’ ” Asked to explain this comment, Alexis stated that mother has done
this “many” times before. “Alexis stated that when she was 12 years old, ‘My
mom decided she didn’t want to be with my dad [Cyrus] anymore so she took
all of us kids to an abuse shelter with her.’ Alexis stated that her mother
then went back to her father for a few months, and then ‘would do it all over
again,’ meaning she would leave [Cyrus] and take the children to an abuse
shelter again.” Alexis denied that there had been any physical abuse
between mother and Cyrus.
       Alexis stated that mother “ ‘suffers from bipolar disorder’ and claimed
that several doctors have diagnosed her with it. Alexis also stated that her
mother has PTSD and depression.” Alexis believed that mother’s mental
health issues stemmed from “past abuse from [mother’s] dad when [she] was
little.”
       Alexis reported that she had recently gone to court in Wyoming to
defend father against abuse claims by mother. Alexis explained: “ ‘She [i.e.,
mother] did this a couple months ago (claim father was abusing her) and I
went to court and testified on behalf of my stepfather (Michael).’ Alexis
stated she testified against her mother because she believed her mother was
lying against Michael.” Alexis went on to say that mother can take care of
the children’s physical needs like food and clothing, but not of their
“emotional needs.”
       Mother’s adult daughter Samantha C. stated during her Agency
interview that she rarely speaks to mother. Samantha also expressed concern
about mother’s mental health.


                                        7
      Samantha recalled an incident that took place in her presence between
mother and father, summarized in the detention report as follows: “[M]other
[was] on the phone with the police stating that Michael ‘was threatening her
at gunpoint,’ even though Michael ‘has never even had a gun registered in his
name.’ ” According to Samantha, prior to this incident “Michael had just
fallen off a roof” and thus was “ ‘incapable’ of being able to point a gun.’ ”
Samantha reiterated to the social worker that she and father were in the
room when mother was on the telephone with police, and commented that
mother “comes up with these stories in her head, and convinces herself that
they’re true.” Samantha described father as being a “really good dad” who
spends “99 percent of the time” with the children. She noted that mother, at
times, was “verbally abus[ive]” to father and then “turns it around and makes
herself look like the victim.”
      During his Agency interview, Cyrus stated that mother left Wyoming
and moved to Phoenix, Arizona about four years earlier; that their two minor
children, Jackson C. (17 years old) and Kennedy C. (15), remained with him
because they did not want to live with mother; and that out of their five
children, only Kennedy “still tries to have a relationship” with mother. Cyrus
denied that any domestic violence had occurred during his marriage to
mother.
      Like their adult daughters, Cyrus also expressed concern about
mother’s mental health, explaining that mother had been in a “mental
hospital on a couple occasions,” including less than a year earlier when she
had spent about two or three weeks in a California hospital. Cyrus also had
concerns about mother’s ability to parent the children. However, he had no
such concerns about father. Cyrus noted that all of his children “love
Michael.”


                                         8
      The detention report also summarized the October 30, 2020 in-person
interviews of the children. Regarding the October 20 incident, Tristan
reported, “Mom was yelling like always.” He added that, “mother broke her
nail in the screen door and his father ‘helped her get her nail out.’ Tristan
said that his parents were ‘fighting over a note’ and his mother ‘trapped
herself on the balcony’ and ‘called the police for nothing.’ ” When asked how
he knew all of this, Tristan responded that he “saw it all happen.” Tristan
told an Agency social worker that he was “[s]ad” when the police arrested
father.
      Tristan was asked during the interview whether this was the first time
that he had spoken to police. He stated that he had talked to police when the
family was living in Wyoming after father had spanked his sister Trinity
“really hard,” leaving “bruises” on her bottom. Tristan further stated that
father had spanked Trinity because she had “stabbed [Tristan] in the head
with a pen.” Tristan was asked whether the parents fought on other
occasions. He told the social worker that they “fight a lot” and on further
questioning, explained that by “fight[ing]” he meant “[y]elling at each other.”
      Trinity also described the October 20 incident. She told an Agency
social worker that she and her siblings were sleeping when they were
awakened by “noises and yelling” from their parents’ bedroom. Trinity could
not remember what she saw after they went into the bedroom, but added,
“My mom has married three guys and is about to divorce again . . . and they
were all abusive.” On further questioning, Trinity said that she knew that
father and mother’s ex-husbands were abusive because her “mom told [her]
they were abusive.”
      Trinity stated that father was responsible for breaking mother’s
fingernail during the October 20 incident. Trinity added that “[the parents]


                                       9
yell at each other all the time [and] they argue a lot” and that she worried
“they’re gonna break up and they did.”
      Trinity addressed the Wyoming spanking incident. She admitted
stabbing her brother in the head, saying she did it because he “annoy[s]” her.
Trinity said that father spanked her on the bottom “really hard a lot of
times,” which led to some bruising.
      An Agency social worker also spoke to Michael Jr. about the October 20
incident. He initially stated that mother broke her own fingernail, but later
in the interview said that mother had told him that it was father who had
broken her fingernail. Michael Jr. disclosed that the parents “fight every
day.” On November 18, an Agency social worker followed up with Michael Jr.
He reported that “things” between parents were “good,” that they were no
longer fighting and that when they were together, they “just usually talk.”
      The detention report summarized an Agency interview with father.
Father admitted arguing with mother in the early morning hours on
October 20, after he found a court document that he claimed mother had
hidden from him. Father stated that when he confronted mother about the
document, “things got loud,” but repeatedly denied that the argument had
turned physical. Father said that while they argued, mother felt that he was
holding her down, so she called the police. He added that mother struggles
with bipolar disorder that tends to make her feel “trapped.”
      According to father, during the argument, the children awakened.
Father disclosed that he initially wanted to leave, as he had done in the past
when the couple argued. Instead, father remained at home because the
police were en route. Father admitted pushing mother from behind when she
was trying to leave during the October 20 incident, explaining that he “was
trying to get her out of the home without a key.” He denied breaking


                                      10
mother’s fingernail, stating that it broke when she “ ‘ran into the screen door’
after going on the porch to call 911.” The detention report added, “[Father]
believed this injury was very minimal and ‘blown out of proportion’ by the
police.” Father reported that he was surprised when police arrested him,
because he had not had an opportunity to tell his side of the story.
      The detention report noted that on November 16, father called the
Agency and expressed concern that mother would leave the state with the
children, which, according to father, she had done in the past. Two days
later, father again called the Agency after he had seen a restraining order
against him in mother’s open briefcase. Father again communicated to the
Agency his belief that he had done nothing wrong.
      A more extensive summary of the Agency’s interview with mother was
also included in the detention report. Mother reported that the October 20
incident was the “first time” that father had “gotten physical” with her.
According to mother, father was trying to grab a “paper that she was holding
behind her back” and in so doing, pushed her onto the bed, where he again
tried to grab the paper, causing her fingernail to break. Because father tried
to push her out of the home, she called police. Mother denied that the
children had witnessed the incident, although she admitted that they may
have heard the parents arguing.
      Mother reported that in the past, father has been “ ‘verbally and
emotionally abusive’ toward her,” that there was a “power dynamic in the
relationship,” that father told her that she is the one “with all the problems”
and that father needed “to feel like he has control and power over her.”
      Mother reported that her “issues” with father started in about April
2020 when father’s adult children allegedly “trashed” the parents’ Wyoming
home. In response, mother wrote a letter to their landlord stating that


                                       11
father’s adult children were “unfit” to reside in the home once the family left
for San Diego. The landlord in turn showed the letter to father, who became
angry, changed his marital status on a social media account to “[s]ingle,” and,
according to mother, took off his wedding ring and “blam[ed] everything on
[her].”
       Mother stated that she had experienced domestic violence in all three
of her marriages. Mother claimed that her first husband, Cyrus, was
“physically abusive to her when they were married,” requiring that she
obtain three or four restraining orders against him over the course of their
relationship. She also accused Cyrus of “alienating” their adult children from
her.
       Mother claimed that father “beat” Trinity when the family was residing
in Wyoming. As a result, on July 9, 2020, mother obtained, ex parte, a
temporary restraining order in Wyoming against father. After obtaining the
restraining order, mother left Wyoming with the children and came to
San Diego. According to mother, father “followed” the family to San Diego
but stayed in the area for only a few hours to drop off his grandson before
returning to Wyoming. Mother claimed that father had violated the
Wyoming restraining by making contact with the children while in
San Diego.
       Mother next sought a restraining order against father in San Diego.
Shortly thereafter, mother returned to Wyoming to attend a court hearing on
the July 9 restraining order. According to mother, the Wyoming court
dismissed the temporary restraining order for lack of evidence. Upon her
return to San Diego, mother decided not to serve father with the restraining
order that she had obtained from the California court. Father also returned
to San Diego soon after and, with the Wyoming restraining order dismissed


                                       12
and the California restraining order expiring for lack of service, resumed
living in the family home, where he remained until the October 20 incident.
      According to mother, father’s name was on the lease for the family’s
San Diego home because mother had not qualified for the apartment on her
own. Mother nonetheless claimed that she could financially support herself
and the children.
      Mother admitted that she has been diagnosed with “depression,
anxiety, and PTSD because of past abuse and domestic violence.” However,
she did not disclose having bipolar disorder, as reported by father and other
family members. She admitted that she needed father’s help with the
children because she was attending law school in San Diego.
      On November 6, 2020, mother reported to the Agency that she and
father had separated and that they were in the process of finalizing their
divorce. Mother also reported that she was no longer concerned about having
another “verbal or physical altercation” with father.
      According to the detention report, mother understood that the Agency
was concerned for the children’s welfare because in the past, mother and
father had reunited “without having anything set up that would provide
safety for her or the children.” Mother claimed that she used to work for the
Wyoming Department of Family Services (Wyoming DFS) and therefore
understood the Agency’s concerns regarding her safety and the safety of the
children.
      The detention report included a November 18, 2020 follow-up interview
with mother. She reported that she had obtained a temporary restraining
order against father on November 13 that also protected Tristan and Trinity.
During the follow-up interview, Mother expressed concern that father would
take the children and flee to Mexico.


                                        13
      In its detention report, the Agency made a number of recommendations
including that the court find that a prima facie showing had been made that
the children were persons described by section 300(b)(1). The court adopted
the recommendations of the Agency to detain Tristan and Trinity with
mother, and Michael Jr. with both mother and father, on the condition that
mother and father reside separately.
      December 17, 2020 Jurisdiction/Disposition Report
      In the jurisdiction/disposition report, the Agency recommended that the
court make a true finding on the section 300(b)(1) petitions, declare the
children dependents of the court, detain the children with the parents and
order that the parents reside separately, and offer family maintenance
services. The Agency noted that, at the time of the hearing, the children
were spending half of their time with each parent, who were residing in
separate households, and that, as a result of the December 3 hearing, mother
had obtained a three-year restraining order against father.
      The Agency’s jurisdiction/disposition report included an updated
December 14 interview with mother. She disagreed with certain allegations
in the section 300(b)(1) petitions, including that the children were exposed to
domestic violence during the October 20 incident and that they were at risk
of suffering serious physical harm as a result. She further claimed that the
children were afraid after the incident not because of anything that father
had done, but because of the presence of the police and father’s arrest.
      Mother reported that there had been no additional issues with father
since the October 20 incident, and that the “current restraining order is
working.” She reiterated to the Agency that the October 20 incident was the
first time there had been a physical altercation between the couple, and that
the children had not been at risk. Mother noted some of the steps that she


                                       14
had taken to keep herself and the children safe, including obtaining the
restraining order against father, changing her telephone number, and
limiting communication with father to e-mails concerning the children and
co-parenting.
      Mother was asked about the family’s strengths. She responded, “the
children are ‘great’ and ‘happy’ ” and that they “get along and enjoy fishing,
hiking, and camping.” Mother was also asked about the needs of the family.
“The mother reported that Trinity and Tristan expressed that they wanted
contact with [father]. [Mother] stated that she feels they need to continue to
remain [in] contact [with father], as their biological father has passed, and
[father] is a father figure to them.”
      Mother informed the Agency that she was participating in counseling
and in a domestic violence support group. Although she had participated in
domestic violence services in the past, mother stated that her current classes
were more “in depth” and “unique,” giving her more insight about healthy
and unhealthy relationships. Although mother did not think that any of the
children needed therapy, she nonetheless enrolled them in a “kids support
group.”
      The Agency scheduled an interview with father on December 15 to
discuss jurisdiction and disposition. However, as of the date of the December
17 report, that interview had not taken place because the Agency social
worker had been unable to locate father’s recreational vehicle at the site
where he was living. Father called the social worker, who had left him a
voicemail message, and offered to meet the social worker either at his home
or at the Agency’s office.
      An Agency social worker also spoke with maternal aunt Adriana. She
reported having no concerns about the children “as long as they stay apart


                                        15
(referring to parents).” She added that the children “could benefit from
therapeutic services as ‘they have grown up with their parents arguing a
lot.’ ”
          The Agency’s December 17 report also included updated interviews of
the children. Trinity reported that “she likes spending time in both
households, her mother[’]s and [father’s].” Tristan did not provide any
additional statements regarding his parents or services. Michael Jr. reported
that he “likes spending time in both households,” but that father’s home,
while “nice,” was “little.”
          The December 17 report noted that the Agency had submitted domestic
violence and parenting education referrals for the parents. Although the
parents had divorced, the Agency continued to believe that without court
supervision, the parents “have the potential to resume their relationship
despite the continued violence between them.” The Agency remained
concerned for the “safety and wellbeing of the children” as a result of the
parents’ alleged “long-standing history of and current domestic violence and
violations of restraining orders.”
          The Agency’s recommendations included asking the court to make a
true finding regarding the allegations and to sustain the section 300(b)(1)
petitions, to place Tristan and Trinity with mother, and Michael Jr. with both
mother and father, to find that “conditions still exist which justify initial
assumption of jurisdiction under . . . Section 300 and/or such conditions are
likely to exist if supervision is withdrawn,” and to continue providing the
parents with family maintenance services.
          February 3, 2021 Addendum
          The Agency submitted this report in connection with the pretrial
conference hearing. The report included both a telephone and an in-person


                                         16
interview with father. During a December 16 telephone call with an Agency
social worker, father once again denied that any “physical violence” had
occurred during the October 20 incident or at any other time during the
parents’ marriage. Father instead described the October 20 incident as a
“verbal confrontation” in which he was the victim.
      Father reported that he has visitation with the children and typically
takes them to the park to do their schoolwork. He stated that his only
communication with mother is through e-mail and that he picks up and drops
off the children outside mother’s home to avoid any direct contact with
mother. Father expressed that mother was a “good parent,” but added that
she “needs medication and ‘she knows she needs it.’ ”
      An Agency social worker also interviewed father on January 8, 2021.
Father again denied that there was any domestic violence or physical
altercation during the October 20 incident. Father reiterated that during the
incident mother became “very upset, ran to the balcony, and knocked the door
out causing her nail to break.” According to father, before police arrived, the
children were “crying by his legs and were latching on not wanting him to
leave.” The Agency noted that father had enrolled in a domestic violence
offenders group that was scheduled to begin on January 25, 2021.
      Father claimed that, despite the December 3 restraining order, mother
had “contacted him and had conversations outside of the children.” The
social worker advised father not to reply to mother’s messages or to continue
a conversation with her regarding subject matters not involving the children,
because such communications could potentially violate the restraining order.
      An Agency social worker interviewed mother on January 26. Mother
reported that the children had completed two sessions of a children’s support
group, and that she was participating in a domestic violence group. An


                                      17
Agency social worker also spoke with mother on January 28. Mother
confirmed that the parents were complying with the terms of the restraining
order.
         On January 29, an Agency social worker met with mother and created
a visitation schedule for the children. Mother stated that she was “actively
taking” her prescribed medication and having labs done every six weeks.
Mother admitted that this was the “first time” she has taken her medication
consistently. Mother further stated that she was still participating in weekly
therapy and domestic violence groups, and that there had been no new
incidents with father. The Agency’s recommendations for the family in its
February 3 addendum remained unchanged from those in its December 17
jurisdiction/disposition report.
         February 19, 2021 Addendum
         In this addendum, the Agency noted that father has been “minimally
motivated” to participate in domestic violence services. He had not attended
any groups or reached out to his service provider regarding his lack of
attendance. Father claimed that it was difficult for him to participate in
these services because of work and his inability to connect online.
         An Agency social worker also spoke with mother’s therapist. The
therapist “denied having any worries or concerns with mother’s ability to
keep her and the children safe.” The therapist reported that mother was
actively participating in therapy, and had a safety plan and a support system
in place.
         The February 19 report also summarized a conversation between an
Agency social worker and the group therapist of Tristan and Trinity. The
therapist noted that both children were “engaged” in a 12-week group course.




                                       18
This same report also summarized a February 18 telephone conversation
with mother.
      Mother stated that since their divorce, she and father had been getting
along well, had not argued, and were having no problem with “visitation
exchanges” of the children. Mother further stated that she was moving out of
state by May 2021, that father was aware of her plan and was “supportive,”
that father had agreed to stay at his daughter’s Wyoming home when he
visited the children, and that the parents would continue to follow the safety
plan, the “case plan contract of six months,” and the terms of the December 3
restraining order.
      In its assessment/evaluation in its February 19 addendum, the Agency
noted that mother had a “long history of domestic violence,” including in past
marriages that had resulted in mother seeking multiple restraining orders.
The report also noted that mother was “compliant with the Agency and is
participating in [a] domestic violence group and individual therapy,” that
Tristan and Trinity were enrolled in a children’s support group, and that
Agency therefore “commends the mother for her hard work and motivation to
live a life free from violence.”
      Nonetheless, the Agency continued to recommend that the parents
receive family maintenance services in order to demonstrate “behavioral
changes consistently and overtime [sic] to show everyone that they can
maintain a stable home free from violence, and meet all the emotional and
physical needs of the children.”
      Jurisdiction/Disposition Hearing
      At the February 19 hearing, the juvenile court noted that it had
reviewed the November 23, 2020 detention report, and the December 17,
2020 jurisdiction/disposition report, as amended by the February 3 and 19,


                                      19
2021 addenda. The parties had no objection to the admission of these
reports, which the court received in evidence.
      Mother’s Testimony
      Regarding the October 20 incident, mother testified: “There was an
argument. I felt threatened. There was some violence against me, and I
called 911 to protect myself and my children, and now we’re here.” Mother
stated that a protective order had been issued against father on November
13, 2020, that the October 20 incident was the first time that father had
physically injured her, and that he had previously grabbed her arm during an
argument but had not harmed her. Mother said that the children did not see
the “physical” altercation during the October 20 incident but that it was
possible they had heard arguing.
      Mother denied violating the October 30 and November 6, 2020 safety
plans, stating that she and father were merely working out “some visitation
scheduling issues” that in no way “put anybody in danger.” Mother also
denied that father had been back in the family home for “extended periods of
time” after the October 20 incident, noting that father’s work schedule was
“variable,” which required “some changes” to visitation. Mother added, “The
only contact we have had is regarding the children.” She said that for the
last month or two, father had agreed to exchange the children outside her
front door. According to mother, the parents made this arrangement to
ensure that “all safety concerns are fully addressed.”
      Mother testified that the parents’ divorce became final on
November 16, 2020. Mother further testified that both she and the children
were in counseling and that she started counseling because she had a
“history of being a victim of domestic violence” and decided that she did not
“want to be one again.” Mother added that she was just finishing her


                                      20
domestic violence class, that she has a strong support network, and believes
that she had done everything necessary to keep her and the children safe.
      Mother testified regarding the Wyoming court action. She sought a
restraining order against father in July 2020 because father had spanked
Trinity, causing bruising. Mother at the same time also filed for divorce, and,
together with the children, left father and came to San Diego to attend law
school. Mother testified that she is taking medication for depression and
regularly checks in with her doctor.
      Mother was questioned about whether there had been any “new
incidents” since the October 20 altercation with father. She responded, “No,
not at all. In fact, we have been, you know, since the relationship isn’t part of
the equation anymore, we have been getting along great. He’s been doing
great with parenting, I have been doing great with parenting. I’m doing a lot
better with mental health. A lot of things. Not even a cross word or an
argument. It’s been great.” Mother testified that she will continue to adhere
to the safety plan, stating that the children “are the most important thing in
[her] life.” Mother said that she was “motivated to protect [the children] over
everything else” and believed that she had demonstrated her commitment to
herself and the children, noting that she had arranged for services “before
there was even a case filed” by the Agency.
      Father’s Testimony
      Father denied that any domestic violence had occurred on October 20.
Instead, he testified that he and mother had a “heated argument” that did
not require the involvement of either the police or the Agency. He added,
“My wife has PTSD. She has had issues in the past with herself and her
emotions, which stems from her childhood of being abused.”




                                       21
      Father testified that the October 20 incident was the culmination of
events that began while the family was living in Wyoming, after he had
refused mother’s request to change his social media account back to show
that they were married. According to father, he had changed the marital
status on his account because he believed that mother needed to improve her
relationship with “all the kids.” Mother responded by obtaining a restraining
order, which was served on him while he was in a park with the children and
his grandson.
      Father further testified that he had to drive his grandson back to
San Diego, where the grandson lived with father’s son. According to father,
mother’s oldest daughter lent father her car and gave him some money to
drive his grandson back to San Diego. Father made the long drive to San
Diego, only to arrive at the family home and find mother’s car parked in front
of the home. Because of the no-contact requirement in the Wyoming
restraining order, father testified that he was unaware that mother and the
children also had returned to San Diego.
      Because mother and the children were likely inside the family home,
father went to the Chula Vista Police Department to inquire about the
enforceability of the Wyoming restraining order in California. Although
father was told that the restraining order was likely not enforceable in
California, after dropping off his grandson, father drove back to Wyoming.
      However, father testified that before returning to Wyoming, he drove
back to the family home, where he briefly encountered Tristan and Trinity.
Not knowing what to do because of the Wyoming restraining order, father
testified that he gave the two some “hard cand[y]” and told them not to tell
mother, because he wanted to avoid any “trouble.” On follow-up questioning
by the court, father reiterated that the Wyoming restraining order was


                                      22
subsequently dismissed by a Wyoming court. When asked how he knew that
the restraining order had been dismissed, father stated that he was present
in court when the judge dismissed the case.
      Regarding his current relationship with mother, father testified that
since their divorce “it’s actually working out better than it was before.”
Father added, “So you know, as of now, I am fine with the way everything is.
I got the kids as much as I want, she has them whenever she wants, which is
smooth and all for her and my business.”
      Father testified that he has been a licensed contractor in California
since 2004, and that he was working on obtaining his “100-ton masters
captain’s license.” He also told the court that even before the divorce, he took
care of the children “most of the time,” because the parents’ plan was for
mother to attend law school in San Diego and for him to work when not
caring for the children. Father described mother’s work and school “ethic” as
“stellar” and “top notch,” but claimed that they no longer could be in a
romantic relationship because it was “too much of a rollercoaster” for him and
the family.
      Father added that since the divorce, he has the children “most of the
time,” which he explained was “[j]ust about every day.” He said that when he
is with the children, they are “active and doing stuff.” At the end of the day,
he drops them off at the curb in front of mother’s home, where he also picks
them up. Father expressed that the children are “well-adjusted” and
“understand what’s going on” between the parents. Father described his
ongoing interaction with mother as “pleasant” and “nice.” Father noted that
he could tell that mother was taking her medication and that things between
them have “probably worked out for the best” because in the past, he had




                                       23
found it difficult to deal with mother’s “depression,” “anxiety,” and “PTSD,”
which he said could come on at “any time.”
      Father complimented mother for having the children in counseling. He
recognized that the Agency wanted the parents to have a “specific list of days
and times” for visitation. However, in father’s view, the family’s current
situation was “perfect” because it allowed the flexibility that the family
needed as a result of the pandemic, and the children’s and mother’s school
schedules.
      Oral Argument and Court’s Ruling
      The juvenile court next heard oral argument from counsel. The Agency
relied primarily on the October 20 incident in asking the court to make a true
finding on the section 300(b)(1) petitions, arguing that the children remained
“at a substantial risk of serious physical harm” as a result of the failure of the
parents to adequately protect the children due to domestic violence.
      The Agency argued that at the adjudication hearing, the parents
appeared to minimize both the extent of domestic violence in the family home
and the impact it had had on the children, noting that each parent appeared
to blame the other for the domestic violence and each refused to take
responsibility for his or her role to protect the children. The Agency noted
that as far back as 2010, Wyoming DFS had some involvement with the
family; and that in 2018, this agency, while expressing “concern” about
mother, had offered the family “counseling services,” which the family had
“declined.” The Agency thus argued that there was a “pattern” of this family
“not wanting to be working with social services [and] . . . refusing help,”
which it explained was another reason why court intervention was needed to
protect the children.




                                       24
      Tristan’s counsel argued that the child felt “safe and protected” in the
care of both mother and father, particularly since they had divorced. Tristan
liked living with mother and spending time with father and did not feel a
need for Agency involvement at this time. Counsel described Tristan as a
“happy young guy” and noted that Tristan wanted the court to know that he
wanted to move back to Wyoming. Counsel nonetheless submitted on the
Agency’s recommendations, noting that while the family appeared to be “on
the right track with the appropriate services,” the Agency’s continued
involvement would ensure family “stability.”
      Counsel for both Trinity and Michael Jr. informed the court that both
children also expressed the desire to return to Wyoming to be closer to their
siblings, but that otherwise, both were “doing well in the care of their parents
and [did not] have any worries or concerns that they would like to share” with
the court. Like counsel for Tristan, counsel for Trinity and Michael Jr.
recommended that the court follow the Agency’s recommendations in order to
allow the parents to demonstrate over an “extended period of time” that the
children would not be exposed to additional incidents of domestic violence.
      Mother’s counsel argued that there was a lack of evidence to show that
the parents had violated the safety plans put in place by the Agency. Counsel
stated that in the “very, very beginning of this case, [father] would
occasionally come into the house briefly to get a bike” or something along
those lines, but that his doing so was not the “kind of violation that we should
hold against this family when deciding whether it is appropriate for the
Court to intervene.” Mother also noted that the maternal aunt’s November 9
report to the Agency that the parents were arguing in the family home was
inadmissible “double hearsay;” it was based on statements from one of the
children, and thus could not provide a basis to support jurisdiction.


                                       25
      Regarding the Wyoming July 9 restraining order, mother argued that
the order was short-term, merely giving her “temporary custody” of the
children and providing that “visitation and support” would be “determined at
the next hearing,” which was set for five days after its issuance. Moreover,
counsel noted that both parents had separately testified that the July 9 order
had been dismissed for lack of evidence. As such, mother argued that there
was no “active” restraining order against father at the time of the October 20
incident.
      Counsel also argued that mother was not minimizing what happened
on October 20, observing that she talked about being physically injured by
father. Counsel noted that mother had voluntarily sought services, which she
had almost completed, that her family was “very large” and diverse, and
therefore, that the “vague” reference to mother having declined services
offered by the Wyoming DFS regarding an incident not involving the parents
could not provide a basis for the court to impose jurisdiction over the
children.
      Mother also emphasized that the court should dismiss the section
300(b)(1) petitions because, in deciding whether to take jurisdiction, the court
was required “to look at the now,” namely, whether there is a “current risk of
harm” to the children. Although counsel recognized mother’s history of
becoming involved in domestic violence, counsel argued that mother had
“testified credibly and honestly” about the counseling and classes that she
was receiving, how she had gained insight into the “cycle of domestic
violence” that she had experienced in the past, and how these services had
taught her “to empower herself from domestic violence.”
      Mother’s counsel added that the parents had expressed no desire to
reunite. Their exchange of the children outside the family home was working


                                       26
well, and the last incident between the parents had occurred approximately
four months ago. As such, mother argued that there was no longer a need for
the court to intervene.
      Father’s counsel also argued that the section 300(b)(1) petitions should
be dismissed. Father argued that the Agency had failed to prove by a
preponderance of the evidence that the allegations in the petitions were true.
He argued that mother’s version of events from the October 20 incident
should be considered in light of the other evidence (summarized ante),
including from mother’s adult children, who told the Agency that in the past,
mother had “made false allegations . . . of abuse” not only against father but
also against her first husband Cyrus.
      Counsel highlighted in particular Samantha’s statements to the Agency
about mother previously claiming that father was threatening mother at
gunpoint, even though Samantha was present in the room as mother was
making these statements and personally observed that father was neither
holding a gun, nor could he have done so because of an arm injury. Father’s
counsel also argued that the statements from Tristan and Trinity did not
support a finding that the October 20 incident involved physical violence
between the parents.
      Like mother, father also argued that the Agency had not shown by a
preponderance of the evidence that there was a “current risk” to the children
to support jurisdiction. Father’s counsel described the October 20 incident as
a “one-time,” “very minor incident,” and highlighted that since that incident,
“there has been no other cause for concern” with respect to the family.
Father’s counsel also noted that the parents had divorced, had no desire to
reunite, and therefore, the children were no longer at risk of harm, as also
noted by their appointed counsel.


                                        27
      After hearing brief additional argument, the court found by a
preponderance of the evidence that the Agency had satisfied its burden to
show that the allegations in the section 300(b)(1) petitions were true. The
court followed the Agency’s recommendations, including placing Tristan and
Trinity with mother and Michael Jr. with both parents, and ordered that
maintenance services continue for the parents.
      In making its ruling, the court found that the October 20 incident that
involved “alleged violence” between the parents was the primary basis for the
petitions. The court further found that on July 9, 2020, mother had sought a
restraining order against father in a Wyoming court. The court was
unwilling to “speculate” as to why mother had sought the July 9 restraining
order, but found that “[s]omething happened in Wyoming”; and that since the
October 20 incident, the parents had separated and divorced and there had
been no other incidents between them. Based on the July 9 Wyoming
restraining order, which the court stated it would use as a “baseline” for the
children’s alleged “exposure to violence and their sensitivity to violence”
culminating in the October 20 incident, the court found that the “active risk
of harm” to the children had not yet been “fully mitigated” by the parents.
      The record shows that, with one exception not relevant in this appeal,
the court proceeded to adopt the Agency’s recommendations as to disposition
provided in the December 17 report, which were tailored to “family
maintenance for the two older children with the mother and for Michael [Jr.]
with the mother and [father].”
      Near the conclusion of the hearing, the court added, “As far as
disposition—so this is my hope and this is where I believe [this case is]
headed. So there is a lot that’s culminated in each of these youth[s]
throughout the course of their lives as far as exposure to violence and trauma


                                       28
and what they have internalized, what they have seen. But they definitely
have the services in place, and only time will tell to see if that risk has been
fully mitigated.” Because the court found that the risk of harm to the
children could be “fully mitigated” “sooner rather than later,” and given its
view that this case was “headed [in] the right direction,” the court set an
“interim” hearing to “reassess legal options.”
                                  DISCUSSION
       A. Section 300(b)(1)
       Jurisdiction under section 300(b)(1) requires, in relevant part, proof
that the “child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect the
child . . . .” (Italics added.)
       It is undisputed that at the time of the adjudication hearing, the
children had suffered no physical harm or illness. Thus, jurisdiction based on
the allegations in the section 300(b)(1) petitions required that the juvenile
court find by a preponderance of the evidence that there was a “substantial
risk” that the children would suffer “serious physical harm or illness” in the
future as a result of the parents’ failure or inability to adequately supervise
or protect them due to their domestic violence. (§ 355, subd. (a) [“Proof by a
preponderance of evidence must be adduced to support a finding that the
minor is a person described by Section 300”].)
       B. Physical Harm
       Mother and Father separately contend that the evidence is insufficient
to support the court’s jurisdictional findings under section 300(b)(1). We
agree.




                                        29
      1. Guiding Principles
      In reviewing the sufficiency of the evidence on appeal, we consider the
entire record to determine whether there is substantial evidence to support
the court’s findings. (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393
(Savannah M.), disapproved on another ground as stated in In re R.T. (2017)
3 Cal.5th 622, 628 (R.T.).) We do not pass on the credibility of witnesses,
attempt to resolve conflicts in the evidence or weigh the evidence. Rather, we
draw all reasonable inferences in support of the findings, view the record
favorably to the juvenile court’s order and affirm the order even if other
evidence supports a contrary finding. (In re Casey D. (1999) 70 Cal.App.4th
38, 52–53, disapproved on another ground as stated in In re Caden C. (2021)
11 Cal.5th 614, 635; In re Baby Boy L. (1994) 24 Cal.App.4th 596, 610.)
      Substantial evidence, however, is not synonymous with any evidence.
(Savannah M., supra, 131 Cal.App.4th at p. 1393.) “A decision supported by
a mere scintilla of evidence need not be affirmed on appeal.” (Ibid.)
Although substantial evidence may consist of inferences, those inferences
must be products of logic and reason and must be based on the evidence.
Inferences that are the result of mere speculation or conjecture cannot
support a finding. The ultimate test is whether a reasonable trier of fact
would make the challenged ruling considering the whole record. (Id. at
pp. 1393–1394; accord In re David M. (2005) 134 Cal.App.4th 822, 828,
disapproved on another ground as stated in R.T., supra, 3 Cal.5th at p. 628.)
      “Physical violence between a child’s parents may support the exercise of
jurisdiction under subdivision (b) [of section 300] but only if there is evidence
that the violence is ongoing or likely to continue and it directly harmed the
child physically or placed the child at risk of physical harm.” (In re Daisy
H. (2011) 192 Cal.App.4th 713, 717 (Daisy).) Further, “[e]vidence of past


                                       30
conduct, without more, is insufficient to support a jurisdictional finding
under section 300. There must be some reason beyond mere speculation to
believe the alleged conduct will recur.” (In re James R. (2009) 176
Cal.App.4th 129, 136 (James R.), disapproved on another ground as stated in
R.T., supra, 3 Cal.5th at p. 628; see In re Rocco M. (1991) 1 Cal.App.4th 814,
824 [noting that “[w]hile evidence of past conduct may be probative of current
conditions, the question under section 300 is whether circumstances at the
time of the hearing subject the minor to the defined risk of harm”];
disapproved on another ground as stated in R.T., at p. 628; In re Yolanda
L. (2017) 7 Cal.App.5th 987, 993 [noting “[w]hen the jurisdictional allegations
are based solely on risk to the child, that risk must be shown to exist at the
time of the jurisdiction finding”].)
      2. Analysis
      The petitions in this case were filed under section 300(b)(1). The
essence of that provision is that a child comes within the jurisdiction of the
juvenile court if the child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness as a result of the parents’
conduct. The record shows that the parties and the juvenile court agreed
that the allegations in the section 300(b)(1) petitions primarily stem from
what the juvenile court described as the “alleged violence” between the
parents on October 20. We agree that the October 20 incident provides the
primary basis for the Agency’s petitions in this case.
      We conclude that the evidence from this incident, and the violence that
it allegedly involved, is insufficient to support a finding that, at the time of
the contested jurisdiction/disposition hearing, the children were at
“substantial risk” of suffering “serious physical harm” due to domestic
violence. (§ 300(b)(1).)


                                        31
      First, the evidence is undisputed that, other than the October 20
confrontation and another possible incident sometime in the past, in which
mother claimed father had “grabbed her arm” but had not hurt her, there was
no history of physical violence between the parents. Indeed, mother
specifically testified that the October 20 incident was the first time that
father had injured her physically. Mother repeated this same statement
during her myriad interviews with the Agency. And as noted, father denied
that any physical violence occurred during the October 20 incident, claiming
that mother injured her fingernail in a door as she was calling 911.
      In any event, assuming that the court weighed the credibility of the
parents’ conflicting testimony regarding the October 20 incident and tacitly
found mother’s testimony more credible than father’s, the record
demonstrates that this incident involved minimal physical violence. The
Agency itself recognized as much in its October 30 safety plan when it
described the October 20 incident as follows: “It was reported that the
parents engaged in a verbal altercation that esc[a]lated to some physical
contact (mom’s nail broken) while the children were in the home.” (Italics
added.)
      Second, the record shows that all of the children reported to the Agency
that they had never witnessed any physical confrontation between their
parents. However, each of the children also reported that their parents
frequently argued. But frequent arguing does not equate to physical violence
between mother and father.
      The parents rely on Daisy, supra, 192 Cal.App.4th at page 713 in
arguing that there was insufficient evidence to support the court’s
jurisdictional findings under section 300(b)(1). In Daisy, the juvenile court
found two children, ages 9 and 13, to be dependents based in part on the


                                       32
father’s commission of domestic violence against the mother. The domestic
violence at issue in Daisy involved the father pulling the mother’s hair and
choking her. (Id. at p. 717.)
      In reversing the jurisdictional finding, the Daisy court found that there
had been only one incident of domestic violence between the parents, which
had occurred years before the petitions were filed. (Daisy, supra, 192
Cal.App.4th at p. 717.) The Daisy court also found that neither child showed
“any signs of physical abuse” when interviewed by a child welfare authority
(ibid.); that the children “appeared healthy and well[-]groomed” (ibid.); that
the children “denied ever witnessing [their] Father physically abuse [their]
Mother and there was no evidence that the alleged hair-pulling and choking
incidents occurred in the children’s presence” (ibid.); that the “children stated
that they had no fear of [their] Father” (ibid.); and that there was no evidence
of any ongoing violence between the parents, who, in any event, had
separated. (Ibid.) Given these facts, the Daisy court concluded that the
evidence was insufficient to support a finding that “past or present domestic
violence between the parents placed the children at a current substantial risk
of physical harm.” (Ibid.)
      The Agency contends that Daisy is inapposite in the instant case
because of the differences in the ages of the two children in that case (9 and
13) compared to Michael Jr. (5) and Tristan and Trinity (8) in the instant
case, and the length of the interval between the domestic violence and the
hearing; the domestic violence in Daisy occurred years before the petitions
were filed and only about four months prior to the hearing in the instant
case. Instead, the Agency relies primarily on the case of In re R.C. (2012) 210
Cal.App.4th 930 (R.C.).




                                       33
      In R.C., the juvenile court found that three children, ages 3, 6, and 9,
were at substantial risk of suffering serious physical injury based on two
domestic violence incidents between their parents, one of which occurred in
January 2012, about a week before the child welfare agency filed petitions on
behalf of the children. In that incident, the mother had asked a male friend
to drive her to an appointment because she wanted to divorce the father.
(R.C., supra, 210 Cal.App.4th at p. 937.) While the mother and her friend
were driving home, the father called, said he knew that the mother was with
another man, and threatened to kill her and her friend. The mother checked
on her two older children who were not at home, then returned home with
her youngest daughter. About five minutes later, the mother heard a knock
on the front door. Believing that it was her older children, the mother opened
the door and the father “ ‘rushed into the house.’ ” (Ibid.)
      During this incident, the court found that the mother and the father
had “engaged in a violent altercation” in front of the couple’s youngest child,
in which the father admitted to choking the mother. (R.C., supra, 210
Cal.App.4th at pp. 932.) The court also found that the father had “slapped
the mother’s face with [his] hand” (id. at p. 933); “pushed the mother, causing
[her] to strike [her] head against a wall” (ibid.); “repeatedly pulled [her] hair”
and “grabbed and pulled [her] by the arm” when she attempted to go outside
for help (ibid.); “pushed [her] into a couch” (ibid.); and, as he held her against
her will, repeated his threat to “kill” her as she struggled to free herself.
(Ibid.)
      The court also found that, a few months before the January 2012
incident, while outside the family home, the father had become enraged after
the mother asked him to take the children for the weekend. The father
believed that the mother “just wanted to go out” without him. (R.C., supra,


                                        34
210 Cal.App.4th at p. 937.) In this earlier incident, the father “pushed the
mother” against a car and “grabbed [her] by the chest, inflicting a mark to
[her] chest.” (Ibid.) Based on these two incidents of domestic violence, the
court found that the children were as described in section 300(b)(1), ordered
that they remain in the mother’s custody but be removed from the father’s
custody, and provided the father with monitored visitation in a neutral
setting. (R.C., at p. 933.)
      In affirming the court’s jurisdictional finding, the R.C. court
distinguished Daisy among other cases, finding that the evidence in its case
involved “materially more aggravated facts” than in Daisy. (R.C., supra, 210
Cal.App.4th at p. 944.) The R.C. court added, “This case does not involve a
single act which endangers a child. Rather this case involves two separate
acts of domestic violence; repeated threats to kill the mother; a threat to take
the children to Mexico; domestic violence in the presence of one of the
children; and one of the children, R.C., being afraid of the father. By
contrast . . . Daisy H. involved either a two- or seven-year-old single act of
domestic violence. None of the children in Daisy had witnessed the single act
of domestic violence. According to the Court of Appeal in Daisy, the fact the
parents were separated indicated there was no risk to the children. In this
case, the parents were separated prior to the January 13, 2012 attack and
threats to kill. Here, there is substantial evidence the parents’ separation did
not diminish the risk to the three children (as well as to the mother).” (Ibid.)
      Both Daisy and R.C. inform our analysis in the instant case. Although
there are factual differences between both cases and the instant case, we
conclude that our case is more similar to Daisy.
      Significantly for purposes of application of section 300(b)(1), in the
instant case, as in Daisy, and in contract to R.C., the children were neither


                                       35
exposed to, nor witnessed, any physical violence between the parents.
Moreover, unlike the children in R.C., none of the children in the instant case
feared either of the parents; Tristan and Trinity viewed father as a “father
figure” and expressed a desire (through counsel) to be in his care, which
mother conceded was important to the twins.
        In addition, once the parents in the instant case separated and their
divorce became final in mid-November 2020, the record shows that there
were no other incidents between them, including any arguing. The facts in
our case are thus much more like the facts of Daisy and dissimilar to the facts
of R.C., where the parents, despite their separation, engaged in additional
incidents of domestic violence, ostensibly because of the father’s jealousy.
Finally, the domestic violence at issue in R.C. involved substantially more
aggravated facts and violence than did the October 20 incident in the instant
case.
        We recognize that only four months had elapsed in the instant case
between the October 20 incident and the contested hearing, in contrast to the
years that had passed between the domestic violence and the time of the
jurisdictional findings in Daisy. Nonetheless, like the parents in Daisy and
unlike the parents in R.C., there were no additional reports of domestic
violence between mother and father after they separated. This fact takes on
even more significance given that the parents in the instant case, while living
separately, were able to exchange the children and co-parent almost daily
without conflict.
        Third, in making its jurisdictional findings, the court in this case relied
on the existence of the July 9, 2020 restraining order issued ex parte by a
Wyoming court. As summarized ante, the court used the July 9 temporary
order as a “baseline” in evaluating the October 20 incident and the parents’


                                         36
alleged history of domestic violence. However, there is no evidentiary
support for a finding that the July 9 restraining order resulted from any
physical violence between the parents, and the juvenile court did not make
any such finding.
      To the contrary, mother claimed that she sought the July 9 restraining
order because father had spanked Trinity hard on the bottom after she
stabbed her brother Tristan with a pen. And as noted ante, the court
expressly refused to “speculate” regarding the reasons for the July 9
temporary order when it found that “[s]omething happened in Wyoming.”
      In addition, at the request of the Agency, on November 9, 2020, the
Wyoming DFS provided a summary of its involvement with the family while
they were living in Wyoming. There is no reference in the November 9 report
to any domestic violence between the parents, nor is there any reference to
any other incident involving the family leading up to mother obtaining the
July 9 temporary restraining order against father.
      Fourth, the record shows that once the parents separated and
ultimately divorced, they were able to have “peaceful contact with one
another” when exchanging the children and when co-parenting, which, as we
have noted, occurred on an almost daily basis. The record also shows that
both mother and father believed that their “relationship” had improved since
their separation and divorce, and that the children shared this view. Their
counsel at the contested hearing informed the court that the children were
each “doing well in the care of their parents” and had no concerns to share
with the court (other than a desire to return to Wyoming).
      In light of the lack of any evidence of past physical violence between
the parents and the relatively minor violence (i.e., a broken fingernail)
stemming from the October 20 incident, together with the lack of any


                                       37
evidence that the children were, at any time, physically harmed or at risk of
serious physical harm resulting from violence between the parents, we
conclude there is no basis to support a finding that, at the time of the
contested hearing, the children were at “substantial risk” of suffering “serious
physical harm or illness.” (See § 300(b)(1); Daisy, supra, 192 Cal.App.4th at
pp. 717–718 [concluding that “[n]either subdivisions (a) [n]or (b) [of section
300] provides for jurisdiction based on ‘emotional harm,’ ” and that
subdivision (c) of section 300, which is not at issue in the instant case,
provides for jurisdiction if the child “is suffering or at the risk of suffering
‘serious emotional damage’ ”].)
      In reaching our decision, we recognize the struggles of this family in
the years leading up to the October 20 incident, in particular those faced by
mother as she admitted suffering from depression, anxiety, and PTSD. But
neither mother’s mental health issues (for which she should be commended
for voluntarily seeking services), nor the parents’ constant arguing, supports
a jurisdictional finding under section 300(b)(1) based on domestic violence.
(See Daisy, supra, 192 Cal.App.4th at pp. 717–718.)
      In view of the limited extent of the violence that is alleged to have
occurred on October 20 between the parents, the lack of any previous
“physical violence” between the parents, as confirmed by the children, the
lack of any evidence that the children were, at any time, physically harmed
or at risk of physical harm resulting from violence between the parents, and
the family’s circumstances at the time of the February 19 contested hearing,
when it was reported that the children had no concerns and were “doing
great” in the separate care of their parents, we conclude that the evidence
was insufficient to support the finding that “past or present domestic violence
between the parents placed the children at a current substantial risk of


                                         38
physical harm.” (See Daisy, supra, 192 Cal.App.4th at p. 717, italics added;
James R., supra, 176 Cal.App.4th at p. 136 [noting that evidence of past
conduct alone is insufficient to support jurisdiction under section 300, as
there “must be some reason beyond mere speculation to believe the alleged
conduct will recur”].)
                                DISPOSITION
      The February 19, 2021 jurisdictional order is reversed. On remand the
court shall dismiss the November 20, 2020 petitions filed by Agency on behalf

of Michael Jr., Tristan, and Trinity.3


                                                                     AARON, J.

WE CONCUR:



McCONNELL, P. J.



GUERRERO, J.




3     In light of our decision, we decline to address other issues raised by the
parties, including but not limited to, mother’s claim that the court erred as a
matter of law when it removed the children from the parents’ custody and
then placed them with both parents (conditioned on the parents living
separately).
                                         39